 1   MAYALL HURLEY, P.C.
     A Professional Corporation
 2   2453 Grand Canal Boulevard, Second Floor
     Stockton, California 95207-8253
 3   Telephone: (209) 477-3833
     MARK E. BERRY, ESQ.
 4   CA State Bar No. 155091

 5   Attorneys for Defendants,
     CITY OF STOCKTON, OFFICER DANIEL VELARDE,
 6   and OFFICER VINCENT MAGANA

 7
                                UNITED STATES DISTRICT COURT
 8

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     DEVIN CARTER,                                  ) Case No. 2:21-cv-00607-KJM-CKD
11                                                  )
                                  Plaintiff,        ) ORDER ON STIPULATION TO FILE
12                                                  ) RESPONSIVE PLEADING
     vs.                                            )
13                                                  )
     CITY OF STOCKTON ; OFFICER                     )
14   MICHAEL STILES, OFFICER DANIEL                 )
     VELARDE, OFFICER VINCENT                       )
15   MAGANA, and OFFICER OMAR                       )
     VILLAPUDUA individually and in their           )
16   capacity as Police Officer’s for the City of   )
     Stockton; and DOES 1-50, inclusive,            )
17   individually, jointly and severally,           )
                                                    )
18                                Defendants.       )

19

20

21

22

23

24

25

26

27

28   _________________________
     Page 1
     ORDER ON STIPULATION TO FILE RESPONSIVE PLEADING
 1                                            ORDER

 2          Good cause appearing and based on the parties’ stipulation, the defendants CITY OF

 3   STOCKTON, OFFICER VINCENT MAGANA, and OFFICER DANIEL VELARDE’S

 4   request for an extension to respond to the complaint is GRANTED.

 5          Defendants CITY OF STOCKTON, OFFICER VINCENT MAGANA, and OFFICER

 6   DANIEL VELARDE shall file their responses to the complaint on or before May 24, 2021.

 7          IT IS SO ORDERED.

 8   DATED: May 12, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   _________________________
     Page 2
     ORDER ON STIPULATION TO FILE RESPONSIVE PLEADING
